                                                            David M. Freeman, Esq.
                                                            Email: dfreeman@hwb-law.com

                                                            Attorneys for Defendant/Third-Party Plaintiff Tester Drilling Services, Inc.

                                                                                     IN THE UNITED STATES DISTRICT COURT
                                                                                          FOR THE DISTRICT OF ALASKA

                                                            UNITED STATES OF AMERICA for the use
                                                            and benefit of PRECISION CRANES, INC., an
                                                            Alaska corporation,

                                                                        Plaintiff,

                                                                   v.

                                                            TESTER DRILLING SERVICES, INC., an
                                                            Alaska corporation; TRAVELERS CASUALTY
                                                            AND SURETY CO. OF AMERICA, a
                                                            Connecticut corporation; and LIBERTY
HOLMES WEDDLE & BARCOTT, PC




                                                            MUTUAL INSURANCE COMPANY, a
                                                            Massachusetts corporation (Bond #106721293),
                        701 WEST EIGHTH AVENUE, SUITE 700
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                                   Defendants.

                                                            TESTER DRILLING SERVICES, INC., an
                                                            Alaska corporation
                                                                          Third-Party Plaintiff,

                                                                   v.

                                                            TRAVELERS CASUALTY AND SURETY
                                                            COMPANY OF AMERICA, a Connecticut
                                                            corporation (Bond No. 106721293/023038282),
                                                            LIBERTY MUTUAL INSURANCE
                                                            COMPANY, a Connecticut corporation (Bond
                                                            No. 106721293/023038282), and UNIT-ASCRC
                                                            CONSTRUCTION, LLC, an Alaska limited
                                                            liability company,

                                                                   Third-Party Defendants.                         Case No. 4:18-cv-00019-JMK
                                                                                 NOTICE OF CHAPTER 11 BANKRUPTCY FILING




                                                             NOTICE OF CHAPTER 11 BANKRUPTCY FILING                                                Page 1 of 2
                                                             Precision Cranes, Inc. v. Tester Drilling Services,                 Case No. 4:18-cv-00019-JMK
                                                             Inc., et al.
                                                              Case 4:18-cv-00019-JMK Document 83 Filed 12/09/20 Page 1 of 2
                                                                    COMES NOW defendant/third-party plaintiff Tester Drilling Services, Inc. (“TDSI”),

                                                            by and through undersigned counsel, and hereby files the attached Notice of Chapter 11

                                                            Bankruptcy Case (Exhibit A) which imposes an automatic stay against further

                                                            proceedings/collection activities in this matter as against TDSI (11 U.S.C. § 362).

                                                                    DATED this 9th day of December, 2020, at Anchorage, Alaska.

                                                                                                                HOLMES WEDDLE & BARCOTT, P.C.
                                                                                                                Attorneys for Defendant/Third-Party Plaintiff
                                                                                                                Tester Drilling Services, Inc.

                                                                                                                By:       /s/ David M. Freeman
                                                                                                                         David M. Freeman
                                                                                                                         Alaska Bar No. 7808066
                                                            CERTIFICATE OF SERVICE

                                                            I hereby certify that on this 9th day
                                                            of December, 2020, a true and correct copy of the
HOLMES WEDDLE & BARCOTT, PC




                                                            foregoing was sent via the CM/ECF delivery system to:
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                            Brent R. Cole
                          ANCHORAGE, AK 99501-3408




                                                            Law Office of Brent R. Cole, P.C.
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            Attorney for Precision Cranes, Inc.

                                                            Matthew T. Findley
                                                            Ashburn & Mason, P.C.
                                                            Attorney for Travelers Casualty and Surety Co. of America,
                                                            Liberty Mutual Insurance Co. and UNIT-ASRC Construction, LLC

                                                            Christopher A. Wright
                                                            Ceslie A. Blass
                                                            Carney Badley Spellman, P.S.
                                                            Attorneys for Travelers Casualty and Surety Co. of America
                                                            and Liberty Mutual Insurance Co.

                                                            Michael C. Geraghty
                                                            J. Craig Rusk
                                                            Oles Morrison Rinker & Baker, LLP
                                                            Attorneys for Travelers Casualty and Surety Co. of America
                                                            and Liberty Mutual Insurance Co.

                                                            And via email to:

                                                            David H. Bundy, Esq.
                                                            dhb@alaska.net

                                                            s/ David M. Freeman
                                                            Holmes Weddle & Barcott, P.C.


                                                             NOTICE OF CHAPTER 11 BANKRUPTCY FILING                                                       Page 2 of 2
                                                             Precision Cranes, Inc. v. Tester Drilling Services,                        Case No. 4:18-cv-00019-JMK
                                                             Inc., et al.
                                                              Case 4:18-cv-00019-JMK Document 83 Filed 12/09/20 Page 2 of 2
